DETAILED ACTION
The following Non-Final office action is in response to application 16/160059 filed on 10/15/2018. IDS filed 10/15/2018, 4/6/2020 and 7/13/2020 have been considered.
Status of Claims
Claims 1-20 are currently pending and have been rejected as follows. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are clearly drawn to at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (system, method and computer readable medium). Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without integrating the abstract idea into a practical application or amounting to significantly more than the abstract idea. 
	Regarding Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (‘2019 PEG”), Claims 1-7 are directed toward the statutory category of a machine (reciting a “system”).Claims 8-14 are directed toward the statutory category of a process (reciting a “method”). Claims 15-20 are directed toward the statutory category of an article of manufacturer (reciting a “computer readable storage device”).
	Regarding Step 2A, prong 1 of the 2019 PEG, Claims 1, 8 and 15 are directed to an abstract idea by reciting a digital twin modeling component that generates a set of digital twin models indicative of a set of virtual representations for a set of physical components associated with an asset; a digital twin scoring component that generates a set of digital twin scores for the set of digital twin models; and an asset scoring component that determines a digital twin score indicative of a condition state for the asset based on the set of digital twin scores and a fly-forward forecasting model associated with predicted operational characteristics for the asset. The claims are considered abstract because these steps recite organizing human activity like fundamental economic principles or practices (including hedging, insurance, mitigating risk). The claims generate data models based on component condition and operational parameters to obtain a forecast of operational characteristics which is similar to the fundamental economic practice of mitigating risk.
Step 2A, prong 2 of the 2019 PEG, the judicial exception is not integrated into a practical application because the claims (the judicial exception and the additional elements such as a memory, a processor and user interface) are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, the claims do not effect a transformation or reduction of a particular article to a different state or thing nor do the claims apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claims as a whole is more than a drafting effort designed to monopolize the exception (see MPEP §§ 2106.05(a-c, e)). 
	Dependent claims 2-6, 9-14 and 16-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP 2106.05(f).
	Regarding Step 2B of the 2019 PEG, the additional elements have been considered above in Step 2A Prong 2. The claim limitations do not amount to significantly more than the judicial exception because they are directed to limitations referenced in MPEP 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP
2106.05(f).


	
	
	

	
	
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 USC 102(a)(1) as being unpatentable over the teachings of
Johnson et al, US Publication No. 20170323274 A1, cite no. 5 on IDS filed 10/15/2018,  hereinafter Johnson. As per,

Claims 1, 8, 15
Johnson teaches
A system, comprising: a memory having stored thereon computer executable components; a processor that executes at least the following computer executable components: /
A method, comprising: /
A computer readable storage device comprising instructions that, in response to execution, cause a system comprising a processor to perform operations, comprising:
a digital twin modeling component that generates a set of digital twin models indicative of a set of virtual representations for a set of physical components associated with an asset; (Johnson [0022] “Digital twins of the set of industrial assets are generated. The digital twins include data structures representing states of each of a plurality of subsystems of the set of industrial assets over a time period”)
a digital twin scoring component that generates a set of digital twin scores for the set of digital twin models; (Johnson [0088] “Returning to the state estimations of the asset and us parts and subsystems 141, 142, the states may be represented as numerical values
and an asset scoring component that determines a digital twin score indicative of a condition state for the asset based on the set of digital twin scores and a fly-forward forecasting model associated with predicted operational characteristics for the asset.  (Johnson [0088] “Numeric values can be the result of engineering and data driven state estimation outputs as expressed as hours of or cycles of remaining life or hours or cycles used up to a given point in time, a physical measure … that connotes the state of the asset;” [0071] “operations and service risks that may be forecasted using empirical evidence”)
Claim 2
Johnson teaches
wherein the digital twin modeling component generates a digital twin model indicative of a virtual representation for a failure mode on a physical component from the set of physical components.  (Johnson [0025] “The historical data may be aggregated from a plurality of sources, such as engine sensors, service shops, lab tests (image, chemical, physical measures), airline schedules and weather services, and stored in a structured data environment to create assumptions (e.g., for life cycling of specific parts, specific clustering of parts or subsystems as a function of how they jointly fail, or calculating probabilities of failure for specific parts);” [0120] “Failure or degradation state change is calculated by one or more models describing one or more failure modes 174”)
Claim 3
Johnson teaches
wherein the digital twin score for the asset is a maximum acceptable digital twin score for the asset that enables goal data to meet defined criteria associated with use of acceptable serviceable materials.  (Johnson [0107] “The disclosed system simulates the use of assets to estimate the asset life of efficiency and enables asset sequencing to be optimally set to maximize the benefit of asset use and control the sequence of the shop demand 150 as a function of operations and time”)

Johnson teaches
wherein the digital twin scoring component utilizes configuration data for the set of physical components associated with the asset, (Johnson [0107] “The disclosed system simulates the use of assets to estimate the asset life of efficiency and enables asset sequencing to be optimally set to maximize the benefit of asset use and control the sequence of the shop demand 150 as a function of operations and time” noting the setting of asset use mapped to utilizing the configuration data)
and wherein the asset scoring component determines the digital twin score for the asset based on the set of digital twin scores, the fly-forward forecasting model, and the configuration data.  (Johnson [0080] “The useful life consumption path 120, 125, 140 represents the life consumption for the entire system resulting from the limiting subsystem or part within the system 175, for example, an engine's combustor. In some examples, subsystems 175 of the system or asset may be controlled so that the useful life 115 of each subsystem 175 may be managed by identifying upgrades, performing asset configurations ( e.g. "lineups"), scheduling operations and scoping Maintenance;” [0088] “Numeric values can be the result of engineering and data driven state estimation outputs as expressed as hours of or cycles of remaining life … that connotes the state of the asset”)
Claims 5, 11, 18
Johnson teaches
wherein the asset scoring component executes the fly- forward forecasting model based on a set of operational parameters and environmental data associated with the asset.  (Johnson [0091] “a simulation incorporating the digital twins 141 and 142 wraps the cumulative data models to orchestrate where the engines are being flown, how the engines are being flown, how they're coupled to a particular aircraft, the weather conditions in which the 
Claims 6, 12, 19
Johnson teaches
a user interface component that provides a graphical user interface via a computing device to determine goal data for the asset.  (Johnson [0022] “a user interface for use in optimizing the operation of the industrial assets;” [0286] “The optimization seeks to achieve the operating goals 1258 as set forth by the user of the computing control system”)
Claim 7
Johnson teaches
an inventory component that determines inventory data for a set of available assets associated with the set of physical components based on the goal data and the digital twin score for the asset, (Johnson fig. 8B noting the Inventory level optimization; [0081] “The targeted stales in time may be set by the system to achieve desired operations points such as asset utilization, parts inventory, cash position, as operations examples”)
wherein the inventory component transmits the inventory data to a workscoping system that manages the set of available assets.  (Johnson [0023] “A flight schedule of an aircraft may be beneficially changed to reduce fuel and service costs while meeting airline asset utilization criteria associated with operating the aircraft, and the operating limits of inventory scheduling are concurrently attained by stocking, production scheduling and forecast precision”)
Claim 9
Johnson teaches
obtaining, by the system, configuration data for the set of physical components associated with the asset.  (Johnson [0107] “The disclosed system simulates the use of assets to estimate the asset life of efficiency and enables asset sequencing to be optimally set to maximize the benefit of asset use and control the sequence of the shop demand 150 as a 
Claim 10
Johnson teaches
wherein the determining the digital twin score comprises determining the digital twin score for the asset based on the set of digital twin scores, the fly-forward forecasting model, and the configuration data.  (Johnson [0080] “The useful life consumption path 120, 125, 140 represents the life consumption for the entire system resulting from the limiting subsystem or part within the system 175, for example, an engine's combustor. In some examples, subsystems 175 of the system or asset may be controlled so that the useful life 115 of each subsystem 175 may be managed by identifying upgrades, performing asset configurations ( e.g. "lineups"), scheduling operations and scoping Maintenance;” [0088] “Numeric values can be the result of engineering and data driven state estimation outputs as expressed as hours of or cycles of remaining life … that connotes the state of the asset”)
Claim 13
Johnson teaches
determining, by the system, inventory data for a set of available assets associated with the set of physical components based on the goal data and the digital twin score for the asset.  (Johnson fig. 8B noting the Inventory level optimization; [0081] “The targeted stales in time may be set by the system to achieve desired operations points such as asset utilization, parts inventory, cash position, as operations examples”)
Claim 14
Johnson teaches
transmitting, by the system, the inventory data to a workscoping system that manages the set of available assets.   (Johnson [0023] “A flight schedule of an aircraft may be beneficially changed to reduce fuel and service costs while meeting airline asset utilization criteria associated with 
Claim 16
Johnson teaches
wherein the operations further comprise: utilizing configuration data for the set of physical components associated with the asset.  (Johnson [0107] “The disclosed system simulates the use of assets to estimate the asset life of efficiency and enables asset sequencing to be optimally set to maximize the benefit of asset use and control the sequence of the shop demand 150 as a function of operations and time” noting the setting of asset use mapped to utilizing the configuration data)
Claim 17
Johnson teaches
wherein the determining the digital twin score comprises determining the digital twin score for the asset based on the set of digital twin scores, the fly-forward forecasting model, and the configuration data.  (Johnson [0080] “The useful life consumption path 120, 125, 140 represents the life consumption for the entire system resulting from the limiting subsystem or part within the system 175, for example, an engine's combustor. In some examples, subsystems 175 of the system or asset may be controlled so that the useful life 115 of each subsystem 175 may be managed by identifying upgrades, performing asset configurations ( e.g. "lineups"), scheduling operations and scoping Maintenance;” [0088] “Numeric values can be the result of engineering and data driven state estimation outputs as expressed as hours of or cycles of remaining life … that connotes the state of the asset”)
Claim 20
Johnson teaches
transmitting the inventory data to a workscoping system that manages a set of available assets.  (Johnson [0023] “A flight schedule of an aircraft 

	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20090198350 A1; US 20160333855 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED N EL-BATHY/Examiner, Art Unit 3624